NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



In the Interest of M.W., a child.   )
___________________________________ )
                                    )
M.B.W.,                             )
                                    )
               Appellant,           )
                                    )
v.                                  )               Case No. 2D15-59
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
                                    )

Opinion filed May 15, 2015.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Norman A. Palumbo, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Meredith Hall, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Jennifer S. Paullin, Sanford, for Appellee
Guardian ad Litem Program.
BLACK, Judge.

              M.B.W., the Father, seeks review of the trial court's order adjudicating his

daughter dependent and accepting the case plan prepared by the Department of

Children and Families. The Father does not challenge the adjudication of dependency

but asserts that the trial court erred in accepting the case plan to the extent that it

required him to complete tasks beyond a parenting class. The Department concedes

error in part. Nothing in the record supports the imposition of the case plan tasks

beyond the parenting class. See §§ 39.407(15), .407(16), .6011(2)(a), .6012(1)(a),

.603(1)(f), Fla. Stat. (2014); C.T. v. Dep't of Children & Family Servs., 84 So. 3d 1231

(Fla. 2d DCA 2012); cf. J.M. v. Dep't of Children & Family Servs., 136 So. 3d 1271,

1271 (Fla. 2d DCA 2014) (granting the petition for writ of certiorari in part where the trial

court sua sponte amended the case plan absent the requisite evidentiary showing

pursuant to section 39.6013, Florida Statutes). As such, we affirm the adjudication of

dependency, but we reverse the acceptance of the Father's case plan and remand for

the Department to prepare an amended case plan. The amended case plan should

impose tasks "that are designed to address only the facts and circumstances giving rise

to" the adjudication of dependency as it relates to the Father. See C.T., 84 So. 3d at

1233.

              Affirmed in part, reversed in part, and remanded for further proceedings.



NORTHCUTT and SALARIO, JJ., Concur.




                                             -2-